Title: To Thomas Jefferson from Thomas Hemming, 1 November 1791
From: Hemming, Thomas
To: Jefferson, Thomas



Sir
George Town 1 November 1791

I take the liberty of sending you the enclosed letter from my Brother in law Mr. Boyd of Paris, transmitted to me at this time, from my being unfortunately deprived by death of the advice and protection of his brother who has resided twenty five years in this part of the World, and if your Excellency will pardon my intruding on your patience for a few minutes I will relate the nature of my situation. Mr. A. Boyd after this long absence from his Brother by whom he was much beloved, paid him a visit last Winter and during his residence with him, in consequence of the solicitation of him and Mrs. Boyd promised to take myself and family to America, as his Children and that we should remain under his roof, till he could by some means point out a mode of my procuring myself a comfortable subsistance, which he assured me by industry and a small sum of money might easily be done. With these views we prepared to embark with him for this Country, and for that purpose expended a considerable part of the small pittance of which I was possessed for household furniture &c.—Filled with the most flattering expectations of prosperity and happiness we left our native Country, but  unaccompanied by him, as some accident prevented his joining the Ship: this however we deemed only a trivial misfortune, thinking ourselves certain of his presence by the next Vessel that sailed, which on our arrival here we expected with the utmost anxiety and impatience but alas! when she did arrive all our fair hopes and expectations were blasted by letters informing us that he departed this life about ten days after we left England: Thus deprived of a relation under whose patronage and direction I had assured myself of success, I find myself in a strange country to whose Inhabitants and manners I am almost a Stranger without a friend on whose advice I can depend in what manner it be best for me to proceed.—Should your Excellency happen to have time from your more weighty and important concerns, to bestow a little Instruction on a Young Man who would exert himself with the utmost assiduity and industry by any means to maintain himself and family it would be received as a very great obligation by Sir Your Excellency’s Most obedient humble Servant,

Thomas Hemming

